Case 2:18-cv-05528-ERK-PK Document 33 Filed 08/23/19 Page 1 of 2 PageID #: 262



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

DAVID SOLOMON,
     Plaintiff,
                                                 Case No: 18-5528 (ERK) (PK)
v.

AMAZON.COM, INC.,
WHOLE FOODS MARKET, INC.,
JAY WARREN,
JANE DOE,
     Defendants                                  AUGUST 23, 2019

                         AMENDED JOINT STATUS REPORT

       The undersigned has conferred with counsel for the defendants and submits the

following status report with the consent of counsel.

      The undersigned informed counsel of his intent to file a request for permission to

file a Second Amended Complaint.

       Counsel for the defendants objects to the filing of a Second Amended Complaint

and has informed counsel of her intent to evaluate, and potentially pursue, sanctions.


      The parties request a scheduling order as follows:

      1. The undersigned will serve on the defendants a copy of his Motion for

          Permission to File a Second Amended Complaint together with a copy of the

          Second Amended Complaint on this date. The items will not be filed in

          accordance with the chamber practices of Korman, J., until fully briefed, unless

          otherwise directed to do so by order of the Court.

      2. The defendants shall have until August 30, 2019, to place plaintiff's counsel on

          notice of any potential claims the defendants believe are sanctionable.
Case 2:18-cv-05528-ERK-PK Document 33 Filed 08/23/19 Page 2 of 2 PageID #: 263



        3. The defendants shall have until September 27,2019 to file any objections to

           the Motion for Permission to File an Amended Complaint, to move to dismiss

           the complaint, and any claims for sanctions.

        4. The plaintiff shall have 20 days after receipt of the defendants' opposition

            papers to file his reply.

        5. The defendants shall 20 days thereafter to file any reply.

        Counsel for the parties respectfully request that the Court adopt this schedule as

 an Order of the Court.



                                             BY:    ISINorman A. Pattis lsI
                                                     Norman A. Pattis, No. NP7995
                                                     Pattis & Smith, LLC
                                                     383 Orange Street, Front
                                                     New Haven, CT 06511
                                                     npattis@pattisandsmith.com
                                                     V: 203-393-3017
                                                     F: 203-393-9745




                                        CERTIFICATION

          This is to certify that on August 23, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent, via e-mail, to all parties by operation of
 the Court's electronic filing system, and the undersigned did cause to be sent, via First
 Class U.S. mail, postage prepaid, a copy of the foregoing to all counsel and pro se
 parties that do not have access to the Court's electronic filing system and to whom the
 court directs the undersigned to send a hard copy via mail. Parties may access this
 filing through the Court=s system.
                                                        By: lsI Norman A. Pattis
